Pettit, J.
This suit was brought by appellee against appellant for seducing and debauching his, appellee’s, wife, by the appellant.
Answer of general denial, trial by jury, verdict for appellee, plaintiff below, motion for a new trial overruled, excepted to, and judgment on the verdict for the plaintiff below.
The bill of exceptions shows that on the trial the appellant, defendant below, offered to prove by competent witnesses at the proper time the following facts: “ That White and his wife lived together as husband and wife, and that before the alleged improper intimacy between the defendant and plaintiff’s wife, the plaintiff and his wife lived unhappily together; that he frequently cursed and abused her, and often struck her; that at one time, about three years before their final separation, the plaintiff drove her from their home by beating her and by threats that he would kill her, at the time presenting a pistol at her, which caused her to fly from her home and her children; that this trouble grew out of the fact that the wife wanted one of the children to wash before coming to breakfast, and the husband determined it should not; that they afterward lived together again, but unhappily, until March, 1872, when they finally separated; that said trouble between the plaintiff and his wife existed on account of the wicked, depraved, and selfish disposition of the plaintiff, and not on account of any *430alleged improper intimacy between the defendant and plaintiff’s wife.”
This offered evidence was refused and rejected by the court, and the correctness of this ruling is the only question in the case before us. That the offered and rejected evidence was clearly admissible in mitigation of damages, there can be no doubt. Sedgw. Dam. 547; Gilchrist v. Bale, 8 Watts, 355; Palmer v. Crook, 7 Gray, 418; 1 Greenl. Ev. 117, sec. 102; 2 Hilliard Torts, 509; Hilliard Remedies, 398; Addison Torts, 899.
The judgment is reversed, at the costs of the appellee.